     Case 1:20-cr-00800-RBK Document 40 Filed 01/13/21 Page 1 of 5 PageID: 156




                                                       U.S. Department of Justice
                                                       United States Attorney
                                                       District of New Jersey
RAHUL AGARWAL                                          CAMDEN FEDERAL BUILDING & U.S. COURTHOUSE     856.757.5164
Acting Attorney for the United States                  401 Market Street, 4th Floor             Fax: 856.968.4917
                                                       Post Office Box 2098
R. DAVID WALK, JR.                                     Camden New Jersey 08101-2098
Assistant United States Attorney

                                                       January 13, 2021

Honorable Robert B. Kugler
United States District Judge
Mitchell H. Cohen Federal Building
  & Courthouse
4th and Cooper Streets
Camden, New Jersey 08102

           Re:        United States v. Johnston, et al., Crim. No. 20-800 (RBK)

Dear Judge Kugler:

       On January 15, 2021, the Court will hold a hearing concerning the
issues raised by the fact that Scott R. Grubman, Esquire, counsel for
defendant Christopher Kyle Johnston, and Mr. Grubman’s law firm Chilivis
Grubman Dalbey & Warner previously represented Hayley Taff, Central Rexall
Drugs, and defendant Trent Brockmeier in the investigation leading to the
Indictment in this case. The United States respectfully requests that the Court
question defendants Johnston and Brockmeier at the hearing and ask the
following questions to confirm the defendants’ understanding of the situation
and knowing and voluntary waiver of any actual and potential conflicts (with
counsel for the United States excused for the questions highlighted in bold):

                                   Questions for Christopher Kyle Johnston

      •    Are you represented in this case by Scott Grubman, Esquire, and his law
           firm Chilivis Grubman Dalbey & Warner?
      •    Are you aware that Mr. Grubman and his law firm previously represented
           Hayley Taff, Trent Brockmeier, Don Fellows, and Central Rexall Drugs, as
           well as you, in the investigation leading to the indictment in this case? I
           will refer to Hayley Taff, Trent Brockmeier, Don Fellows, and Central
           Rexall Drugs as the Former Clients.
      •    Did you sign Court Exhibit 1, 1 a letter from Mr. Grubman to you and the
           Former Clients, which discusses the joint representation of you and the
           Former Clients?


1
    Proposed Court Exhibit 1 is Exhibit 1 to the Government’s December 14, 2020 letter brief.
                                                           1
Case 1:20-cr-00800-RBK Document 40 Filed 01/13/21 Page 2 of 5 PageID: 157

•   Do you understand that Ms. Taff also has signed a written waiver of
    privileges on behalf of herself and Central Rexall Drugs?
•   Do you understand that because Mr. Grubman and his law firm
    represented the Former Clients, they may have professional duties and
    loyalties to the Former Clients, even though they no longer represent the
    Former Clients, and subject to the agreements stated in Court Exhibit 1
    and Ms. Taff’s waiver?
•   Do you understand that Hayley Taff has pled guilty to conspiracy to
    commit health care fraud, the same conspiracy you are charged with
    participating in?
•   Do you understand that Ms. Taff may testify at trial as a witness against
    you?
•   Do you understand that the jury may learn at trial that Mr. Grubman
    and his law firm previously represented Ms. Taff and/or Central Rexall
    Drugs?
•   Do you understand that Mr. Grubman or someone at his law firm will
    have the opportunity to cross-examine Ms. Taff?
•   Do you understand that in cross-examining Ms. Taff, Mr. Grubman and
    his law firm could be limited by professional duties and loyalties to her
    as a former client?
•   Do you understand that if Mr. Grubman and his law firm represents you
    at trial, Mr. Grubman and other lawyers at his law firm will not be able
    to testify as a witness about any conversations they had with Ms. Taff?
•   Do you also understand that Trent Brockmeier is a codefendant in the
    case against you?
•   Do you understand that it could be in your best interests to take
    positions adverse to Mr. Brockmeier, such as by arguing that any
    criminal conduct was the responsibility of Mr. Brockmeier and not you?
•   Do you understand that it is possible that Mr. Brockmeier will plead
    guilty and testify against you?
•   Do you understand that if Mr. Brockmeier testifies, either in his defense
    or for the government, Mr. Grubman or someone at his law firm will have
    the opportunity to cross-examine Mr. Brockmeier?
•   Do you understand that in recommending whether you should take
    positions adverse to Mr. Brockmeier, Mr. Grubman and his law firm
    could be limited by professional duties and loyalties to Mr. Brockmeier?
•   Do you understand that if Mr. Grubman and his law firm represent you
    at trial, Mr. Grubman and other lawyers at his law firm will not be able
    to testify as a witness about any conversations they had with Mr.
    Brockmeier?
•   Do you understand that in cross-examining Mr. Brockmeier, Mr.
    Grubman and his law firm could be limited by professional duties and
    loyalties to Mr. Brockmeier as a former client?
•   Do you understand that it is possible at trial that the jury will learn that
    Mr. Grubman and his law firm previously represented Ms. Taff, Mr.
    Brockmeier, and the other Former Clients?
•   Just so the Court is satisfied that you understand what the potential
    conflict of interest is in this case, I would like you to describe in your
                                      2
Case 1:20-cr-00800-RBK Document 40 Filed 01/13/21 Page 3 of 5 PageID: 158

    own words what your understanding of the potential conflict of interest
    in this situation.
•   Have you had the opportunity to talk to Mr. Grubman about these
    issues?
•   What did he tell you about the conflicts of interest?
•   Are you yourself a lawyer?
•   Are you aware that you have the opportunity to consult with an
    independent lawyer about the issues posed by Mr. Grubman and his law
    firm’s prior representation of the Former Clients?
•   Have you consulted with an independent lawyer about these issues?
        o If so:
                Who did you consult?
                When did you talk?
                What did you talk about?
        o If you have not consulted with an independent lawyer about these
           issues, would you like to do so before making a decision on this
           matter? If so, we can adjourn today’s proceeding to give you an
           opportunity to counsel an independent lawyer regarding these
           issues. If you cannot afford other counsel, the Court will appoint
           counsel to consult with you about this conflict-of interest issue.
•   Do you feel as though you have had sufficient time to consider the
    potential conflict of interest and its potential effect on your case?
•   Do you understand that you have a Sixth Amendment right to effective
    representation, which includes the right to be defended by counsel who
    does not have any conflicts of interest?
•   Knowing all of these facts and having had the opportunity to consult with
    counsel about this issue, do you waive any actual or potential conflict of
    interest based on Mr. Grubman and his law firm’s former representation
    of Hayley Taff, Trent Brockmeier, Don Fellows, and Central Rexall Drugs
    and wish to proceed with Mr. Grubman as your lawyer?
•   Do you waive your Sixth Amendment right to be defended by counsel
    who does not have any actual or potential conflicts of interest?
•   Do you make this waiver knowingly?
•   Do you make this waiver voluntarily?
•   Have you received any inducements, promises, or threats relating to the
    choice of counsel in this case?
•   And by waiving this conflict of interest and your Sixth Amendment right
    to conflict-free counsel, do you understand that you will not later be able
    to challenge your conviction or sentence based on Mr. Grubman and his
    law firm’s prior representations of the Former Clients?
•   Is there anything that the Court has said that you wish to have explained
    further?

                     Questions for Trent Brockmeier

•   Did Mr. Grubman and his law firm Chilivis Grubman Dalbey & Warner
    previously represent you as well as Christopher Kyle Johnston, Hayley
    Taff, Don Fellows, and Central Rexall Drugs in the investigation leading
                                     3
Case 1:20-cr-00800-RBK Document 40 Filed 01/13/21 Page 4 of 5 PageID: 159

    to the indictment in this case?
•   Did you sign Court Exhibit 1, a letter from Mr. Grubman to you and Mr.
    Johnston, Ms. Taff, Mr. Fellows, and Central Rexall Drugs, that
    discusses the joint representation of you and the other clients?
•   Did you understand that by signing Court Exhibit 1, you were agreeing
    that Mr. Grubman and his law firm could continue to represent Mr.
    Johnston if he and his law firm no longer represented you?
•   Did you understand that by signing Court Exhibit 1, you were agreeing
    that if Mr. Grubman and his law firm no longer represented you, Mr.
    Grubman and his law firm could use information they obtained when
    they represented you, including conversations or other communications
    with you?
•   Do you understand that Mr. Grubman and his law firm may present
    evidence or argument against you in this case?
•   Do you understand that if you were to testify, Mr. Grubman or someone
    at his law firm may cross-examine you?
•   In other words, your former lawyers could end up being your opponents
    in this case. Do you understand that?
•   Do you understand that Mr. Grubman and his law firm may introduce
    into evidence information obtained when he represented you, including
    conversations or other communications with you?
•   Do you understand that it is possible at trial that the jury will learn that
    Mr. Grubman and his law firm previously represented you, as well as
    Hayley Taff, Mr. Johnston, Don Fellows, and Central Rexall Drugs?
•   Are you currently represented by Don Samuel and Amanda Clark
    Palmer?
•   Have you had the opportunity to talk to your current counsel about the
    issues posed by Mr. Grubman and his law firm’s representation of Mr.
    Johnston in this case, including the possibility that Mr. Grubman and
    his law firm may present evidence or argument against you?
•   What did they tell you about this issue?
•   Just so the Court is satisfied that you understand what the potential
    conflict of interest is in this case, I would like you to describe in your
    own words what your understanding of the potential conflict of interest
    in this situation.
•   Do you feel as though you have had sufficient time to consider the issues
    posed by Mr. Grubman and his law firm’s representation of Mr. Johnston
    in this case and its potential effect on your case?
•   Do you have any objection to Mr. Grubman and his law firm, your former
    counsel, representing Mr. Johnston in this case?
•   Do you understand that if you and Mr. Johnston later become
    adversaries in this case, you will not later be able to object to Mr.
    Grubman and his law firm’s representation of Mr. Johnston?
•   Knowing all these facts and having had the opportunity to consult with
    your current counsel about this issue, do you waive any actual or
    potential conflict of interest based on the fact Mr. Grubman and his law
    firm formerly represented you?
•   And by waiving this conflict of interest, do you understand that you will
                                      4
  Case 1:20-cr-00800-RBK Document 40 Filed 01/13/21 Page 5 of 5 PageID: 160

       not later be able to challenge your conviction or sentence based on the
       fact that Mr. Grubman and his law firm will be representing Mr.
       Johnston in this case?
   •   Do you make this waiver knowingly?
   •   Do you make this waiver voluntarily?
   •   Have you received any inducements, promises, or threats relating to the
       choice of counsel in this case?
   •   Is there anything that the Court has said that you wish to have explained
       further?

   The United States respectfully requests that the Court make specific
findings on the record after questioning defendants Johnston and Brockmeier.
The United States believes that conducting this colloquy and making findings
will satisfy the Court’s duty to protect the interests of the parties through the
inquiry into the potential conflicts of interest.

                                      Respectfully submitted,

                                      RAHUL AGARWAL
                                      Acting Attorney for the United States



                                      By:   R. DAVID WALK, JR.
                                            CHRISTINA O. HUD
                                      Assistant United States Attorneys

cc: All counsel (via email and ECF)




                                        5
